Citation Nr: 1601091	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  14-16 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO)
 in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral knee arthritis, prior to November 23, 2013. 

2.  Entitlement to an initial rating in excess of 10 percent for left knee arthritis, from November 23, 2013.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971. 

This appeal  to the Board of Veterans' Appeals (Board) arose  from the March 2010 rating decision in which the RO, inter alia, granted service connection for bilateral knee arthritis, and assigned an initial 10 percent rating, effective March 23, 2009.  

In a March 2014 rating decision, the RO continued the initial 10 percent rating for disability recharacterized as right knee arthritis, and granted a separate, 10 percent rating for left knee arthritis, from November 23, 2013, as well as granted a separate, 10 percent rating, each, for right knee and left knee instability, also from November 23, 2013.  

The Board observes that in his substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals), received in May 2014, the Veteran indicated that he wanted to appear at a Board  videoconference hearing.  In June 2014 correspondence, the Veteran requested to withdraw his hearing request,  Therefore, the Board deems the hearing request properly withdrawn.  See 38 C.F.R. § 20.704(d) (2015).   (As such, the Board notes, parenthetically, that although a Board videoconference hearing was subsequently scheduled in October 2014, such hearing was scheduled in error). 

The Board further notes that in his substantive appeal, the Veteran limited his appeal to the issues involving the bilateral knee arthritis and the left knee arthritis addressed in the March 2014 statement of the case; hence, only those matters are reflected on the title page.  See May 2014 VA Form 9. 

In addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) files associated with the Veteran.  A review of the documents in such files reveal outpatient clinical records from the Loma Linda VA Medical Center (VAMC) dated through February 2012.  The remaining documents in the Virtual VA and VBMS  files are either duplicative in the paper claims file or irrelevant to the issues on appeal.  

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND


The Board's review of the Veteran's records reveals that additional AOJ action on these claims is warranted.

Initially, the Board notes that the evidence reflects that the Veteran is in receipt of benefits from the Social Security Administration (SSA).  In October 2013 correspondence, the Veteran reported that he is in receipt of SSA benefits and has been deemed 100 percent disabled.  The duty to assist includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant SSA records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  As such, on remand, the AOJ should undertake appropriate action to obtain any outstanding SSA records.

The Board also notes that there may be outstanding VA treatment records.  As noted in the Introduction, above, the Veteran's file contains treatment records through February 2012; hence, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613   (1992).  Hence, records of pertinent treatment of the Veteran from the Loma Linda VAMC, dated since February 2012, should be obtained, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) with regard to requests for records from Federal facilities.

The actions identified herein are consistent with the duties imposed by the  Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include arranging for the Veteran to undergo further VA examination, if appropriate) prior to adjudicating the claims on appeal.  Adjudication of the claims should include consideration of all pertinent evidence (to include VA treatment records dated from March 2011 forward, and any additional records received),  Notably, the March 2014 SOC reflects adjudication of VA treatment records dated only through March 2011.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from SSA any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Obtain from the Loma Linda VAMC all outstanding, pertinent records of evaluations and/or treatment of the Veteran dated since February 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  After undertaking any other development warranted (to include arranging for the Veteran to undergo further examination, if appropriate), readjudicate the claims on appeal in light of all pertinent evidence (to include VA treatment records dated from March 2011 forward, and any additional records received) and legal authority.

4.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to him and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them the requisite opportunity to respond.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

